Case: 20-60611     Document: 00516354661         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 13, 2022
                                  No. 20-60611
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Ayan Khakim; Ayaz Nurmukhambetov,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 473 177
                            Agency No. A201 473 178


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Brothers Ayan Khakim and Ayaz Nurmukhambetov petition for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   their appeal from a decision of the Immigration Judge (IJ) concluding that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60611      Document: 00516354661           Page: 2     Date Filed: 06/13/2022




                                     No. 20-60611


   they were not credible and were ineligible for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). Insofar
   as they raise claims that were not timely presented to the BIA, these claims
   are unexhausted, so we lack jurisdiction to consider them. See Roy v. Ashcroft,
   389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C. § 1252(d)(1).
          Their preserved arguments concerning the BIA’s credibility
   assessment, membership in a particular social group (PSG), and CAT relief
   are reviewed under the substantial evidence standard. See Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir. 2005). Additionally, we review the decision of
   the BIA and consider the IJ’s decision only insofar as it influenced the BIA.
   See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          The BIA’s credibility determination is supported by “specific and
   cogent reasons derived from the record,” see Zhang, 432 F.3d at 344, and
   consideration of the record as a whole does not show that “no reasonable
   fact-finder” could make such a determination, see Singh, 880 F.3d at 225
   (internal quotation marks and citation omitted); see also id. at 224. The
   adverse credibility finding is also a sufficient basis for the BIA’s decision that
   the petitioners were ineligible for asylum and withholding. See Chun v. INS,
   40 F.3d 76, 79 (5th Cir. 1994). Accordingly, we need not consider their
   particular social group argument. See INS v. Bagamasbad, 429 U.S. 24, 25
   (1976). Finally, they have not shown that the evidence compels a conclusion
   contrary to that of the BIA on the issue whether they will more likely than not
   be tortured if repatriated. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th
   Cir. 2015); Zhang, 432 F.3d at 344. The petition for review is DENIED in
   part and DISMISSED in part.




                                           2